     Case 2:19-cv-00616-TLN-JDP Document 24 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                     SACRAMENTO DIVISION
11
                                                   Case No. 2:19-cv-00616-TLN-JDP (PC)
12   ANTWAIN WASHINGTON,
                                                   [PROPOSED] ORDER
13                                    Plaintiff,
                                                   Judge:        The Honorable Jeremy D. Peterson
14                 v.                              Trial Date:   TBD
                                                   Action Filed: April 10, 2019
15

16   C. SCHUMACHER, et al.,
17                                 Defendants.
18

19        The Court, having considered Defendant’s motion to modify the discovery and scheduling

20   order, and good cause having been found:

21        IT IS HEREBY ORDERED: Defendant’s motion is granted. The deadline to conduct

22   discovery is extended to December 13, 2020, and the deadline to file dispositive motions is

23   extended to March 26, 2021.

24
     IT IS SO ORDERED.
25

26
     Dated:    December 4, 2020
27                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                     1
                                                            [Proposed] Order (2:19-cv-00616-TLN-JDP (PC))
     Case 2:19-cv-00616-TLN-JDP Document 24 Filed 12/07/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
                                               [Proposed] Order (2:19-cv-00616-TLN-JDP (PC))
